POLLEY, J.
This case is here on rehearing. The opinion *634of the court was filed on the 3d day of May, 1922, and is reported in 188 N. W. at page 49.
Upon consideration of the petition for rehearing we became convinced that the trial court committed at least one error that was prejudicial to appellant. This was the refusal to permit the witness Dr. Wohlében to testify as to whether in his opinion the appellant had the gonorrhea at the time he was examined by the witness for the purpose of ascertaining that fact. This matter was presented by assignments Nos. 6 and 7. This matter was material to the appellant, and the witness should have ¡been allowed to testify. Dor this error a new trial will be granted. On a retrial the appellant will be allowed to introduce the matter set up as newly discovered evidence, and further consideration of that question is unnecessary at this time.
The judgment and order appealed from are reversed.
GATES, P. J„ dissents.